Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/968,123 filed on 04/05/2022.
In the instant Amendment, claims 1, 13, 15 and 16 - 20 have been amended. Claims 21 and 22 has newly added.  
Claims 1 – 22 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 and 04/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 10 - 16, filed on 04/05/2022, with respect to the rejection(s) of claim(s) 1 – 20 under pre-AIA  35 U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the previous rejection mailed on 01/06/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
	The rejection of claims 16 – 19 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1, 16, 20 and 21 the claimed invention is unclear and very broad, because “diagnostic signal, based on diagnostic processing, flag signal will be set to a ground level signal in response to the result which indicates an error”, the way its recited, for a person of ordinary skill in the art would not understand what’s going on in the independent claims besides some mathematical calculation. Any ordinary skilled person can interpret this claim in any different way which is not the expectation of this invention, Examiner has understand applicants perspective and appreciated that applicant has argued over the prior rejection based on the distinguishable prior arts between prior arts and the claimed language, but those technical points was not recited in the independent claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner requested to clarify the independent claims to get more weights for the future prosecution. 
Claims 2 – 15, 17 – 19 and 22 depend from indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7, 9 – 12 and 15 - 21 are rejected under 35 U.S.C. 102(a)(1) as being by Johansson et al. (US 2014/0226027 A1). 

Regarding claim 1, Johansson discloses: “an imaging device [see abstract: an imaging unit], comprising: 
an imaging sensor configured to generate image data comprised of an image signal [see para: 0026; FIG. 1 is a perspective view of an image sensor 100] and diagnostic signal, 
the imaging sensor including a processor configured to process a pixel signal from a pixel array [see para: 0054; Image sensor 100 includes a control circuit 200, a pixel array 202] to generate the image signal [see para: 0109; sampling circuit 212 simultaneously acquires the second voltage sample (the image signal) from each of readout lines 304 0 through 304 23 at SHS1. This completes the image capture process] and the diagnostic signal [see para: 0011; A test signal injection circuit is coupled to provide test signals to the test signal inputs of the pixels, and a sampling circuit is selectively coupled to receive the output signals from the outputs of the pixels];
a diagnosis circuit configured to perform diagnosis processing for the imaging sensor based on the diagnostic signal [see para: 0011; A comparison circuit compares the test signals provided to the pixels to the output signals received from the pixels, and provides an error signal if the output signals do not correspond to the test signals]; and
an output circuit configured to output a flag signal corresponding to a result of the diagnosis processing [see para: 0011; the test signal injection circuit is coupled to the comparison circuit to directly provide the test signals provided to the pixels to the comparison circuit], 
wherein the flag signal is set to a ground level signal in response to the result of the diagnosis processing indicating an error [see para: 0118; The following example describes the operation of first comparison circuit 210 according to this alternate embodiment. Initially, terminal 1300 is at a low voltage state thus actuating transistor 1308. When transistor 1308 is actuated, no voltage drop occurs between terminals 1338 and 1336 and, therefore, the voltage state of the node that includes line 1320 and input terminal 1342 of inverter 1310 is equal to the high voltage state of voltage source 1340. Of course, with input terminal 1342 of inverter 1310 at a high voltage state, output terminal 1344 is at a low voltage state. To enable first comparison circuit 210, an enable signal is asserted on terminal 1300 in the form of a high voltage state. This causes transistor 1308 to be in a nonconducting state (“turned off”), thus disconnecting line 1320 and input terminal 1342 of inverter 1310 from voltage source 1340. After transistor 1308 is turned off, the voltage state of line 1320 and input terminal 1342 of inverter 1310 remain precharged to the high voltage state. If any one or more of XOR gates 700 0 through 700 M, 702 0 through 702 M, and/or 704 0 through 704 M have noncorresponding input terminals, the associated output terminal will have a high voltage state, thus actuating (place in a conducting state) whichever one of transistors 1302 0 through 1302 M, 1304 0 through 1304 M, or 1306 0 through 1306 M has a gate connected thereto. The actuation of any one or more of transistors 1302 0 through 1302 M, 1304 0 through 1304 M, or 1306 0 through 1306 M will couple line 1320 and input terminal 1342 of inverter 1310 to ground terminal 1318].

Regarding claim 2, Johansson discloses: “wherein: the output circuit is configured to be coupled to a first power supply voltage [see Fig. 5], and 
the flag signal is changeable between the ground level signal and a first signal corresponding to the first power supply voltage [see para: 0073; For example, when output terminal 618 0 changes from a low voltage state to a high voltage state, output terminal 628 0 also changes from a low voltage state to a high voltage state at the exact same time].  

Regarding claim 3, Johansson discloses: “wherein the flag signal is set to the first signal in response to the result of the diagnosis processing indicating proper operation [see para: 0058; they are used by first comparison circuit 210 to check whether or not the control signals generated by first row controller 206 have been properly distributed across rows 222. That is, first comparison circuit 210 receives the control signals generated by second row controller 208 and then compares them with the electrical state of rows 222. If the electrical state of rows 222 do not correspond with the control signals generated by second row controller 208, first comparison circuit 210 outputs an error signal indicating that the control signals generated by first row controller 206 have not been properly distributed across one or more of rows 222].  

Regarding claim 4, Johansson discloses: “wherein the output circuit is configured to output the ground level signal when the first power supply voltage is not supplied to the output circuit [see para: 0115; Each of transistors 1304 0 through 1304 M also includes a first terminal 1322, a second terminal 1324, and a third terminal 1326. As shown, each of terminals 1322, 1324, and 1326 are also denoted with a subscript identifying the associate one of transistors 1304 0 through 1304 M to which it belongs. Terminals 1322 0 through 1322 M are connected to terminals 718 0 through 718 M, respectively. All of terminals 1324 0 through 1324 M of respective transistors 1304 0 through 1304 M are connected to ground terminal 1318 of first comparison circuit 210. All of terminals 1326 0 through 1326 M of respective transistors 1304 0 through 1304 M are connected to common supply line 1320 of first comparison circuit 210].  

Regarding claim 5, Johansson discloses: “wherein the flag signal comprises a digital signal [see para: 0062; Third comparison circuit 218 is operative to compare the test signals injected into columns 224 via test signal injection circuit 204 with the resultant digital data acquired by sampling circuit 212. If the resultant digital data acquired by sampling circuit 212 does not properly correspond with the test signals, third comparison circuit 218 outputs an error signal. Third comparison circuit 218 can receive the digital data directly from sampling circuit 212 via data lines 228 or, optionally, via image processor 216 and data lines 230].  

Regarding claim 7, Johansson discloses: “wherein the flag signal is output through a dedicated terminal [see para: 0007; The transfer transistor connects the photosensitive element to the floating diffusion region and includes a gate that is connected to and, therefore, controlled by a single transfer line dedicated to the entire row of pixels].  

Regarding claim 9, Johansson discloses: “wherein the output circuit is configured to output the first signal during a first period after an activation time corresponding to when the imaging device is changed to a powered on state, and the output circuit is configured to output the ground level signal during a second period immediately after the first period [see para: 0021; The image data is indicative of the image focused on the sensor array. The method additionally includes periodically injecting test data into the sensor array between the repeated captures of the image data, reading the test data from the image capture device, and comparing the read test data to the injected test data. An error signal is generated if the read test data does not correspond to the injected test data].  

Regarding claim 10, Johansson discloses: “wherein the first period begins at the activation time [see para: 0021; Methods for detecting defects in an image capture device are also disclosed. An example method includes providing an image capture device including a sensor array, causing an image to be focused on the sensor array, and repeatedly capturing frames of image data with the sensor array. The image data is indicative of the image focused on the sensor array. The method additionally includes periodically injecting test data into the sensor array between the repeated captures of the image data, reading the test data from the image capture device, and comparing the read test data to the injected test data. An error signal is generated if the read test data does not correspond to the injected test data].  

Regarding claim 11, Johansson discloses: “wherein the diagnosis circuit is configured to determine whether the flag signal is changeable between the ground level signal and the first signal during the first and second periods [see para: 0073; Second row controller 208 comprises a secondary row decoder 624 that includes an input terminal 626. Second row controller 208 further includes a plurality of output terminals 628 0 through 628 M, 630 0 through 630 M, and 632 0 through 632 M, collectively output terminals 628, 630 and 632 respectively. Input terminal 626 of secondary row decoder 624 is coupled to receive the same row control signal instructions provided to input primary row decoder 612 by control circuit 200. Accordingly, primary row decoder 612 and secondary row decoder 624 simultaneously decode that same row control signal instructions such that the logic states of output terminals 628 0 through 628 M match the logic states of respective output terminals 618 0 through 618 M, the logic states of output terminals 630 0 through 630 M match the logic states of respective output terminals 620 0 through 620 M, and the logic states of output terminals 632 0 through 632 M match the logic states of respective output terminals 622 0 through 622 M. For example, when output terminal 618 0 changes from a low voltage state to a high voltage state, output terminal 628 0 also changes from a low voltage state to a high voltage state at the exact same time].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to provide combine with diagnosis circuit or a comparator to determine the flag signal is changeable between the ground level signal and the first signal during the first and second periods [Johansson see para: 0073].

Regarding claim 12, Johansson discloses: “wherein the output circuit is configured to output the first signal during a third period after the second period if the flag signal is changeable between the ground level signal and the first signal during the first and second periods, and the output circuit is configured to output the ground level signal in the third period if the flag signal is not changeable between the ground level signal and the first signal during the first and second periods [see para: 0073; Second row controller 208 comprises a secondary row decoder 624 that includes an input terminal 626. Second row controller 208 further includes a plurality of output terminals 628 0 through 628 M, 630 0 through 630 M, and 632 0 through 632 M, collectively output terminals 628, 630 and 632 respectively. Input terminal 626 of secondary row decoder 624 is coupled to receive the same row control signal instructions provided to input primary row decoder 612 by control circuit 200. Accordingly, primary row decoder 612 and secondary row decoder 624 simultaneously decode that same row control signal instructions such that the logic states of output terminals 628 0 through 628 M match the logic states of respective output terminals 618 0 through 618 M, the logic states of output terminals 630 0 through 630 M match the logic states of respective output terminals 620 0 through 620 M, and the logic states of output terminals 632 0 through 632 M match the logic states of respective output terminals 622 0 through 622 M. For example, when output terminal 618 0 changes from a low voltage state to a high voltage state, output terminal 628 0 also changes from a low voltage state to a high voltage state at the exact same time].  

Regarding claim 15, Johansson discloses: “wherein the imaging sensor is configured to generate the image data during a third period after the second period, the diagnosis circuit is configured to perform the diagnosis processing during the third period, and the output circuit is configured to output the flag signal corresponding to the result of the diagnosis processing during the third period [see para: 0036; The second comparator is operative to generate a second error signal if the second control signal does not correspond to the second drive signal in a predetermined way. In addition, the image capture device includes an image sensor array and an image data sampling circuit coupled to receive rows of data from the image sensor array. The driver is a row control driver of the image sensor array, and the second driver is a component of the image data sampling circuit. Furthermore, the example image capture device additionally includes a test data injection circuit operative to periodically inject test data into the image sensor array. A third comparator is operative to compare the test data injected into the image sensor array with the test data received from the sensor array by the image data sampling circuit. The third comparator also generates a third error signal if the test data injected into the image sensor array does not correspond in a predetermined way with the test data received from the sensor array by the image data sampling circuit].  

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 1, 9 and 11.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 15.

Regarding claim 19, Johansson discloses: “wherein the imaging device and the monitoring device are equipped on a vehicle [see para: 0006; The interface enables the image sensor to communicate (e.g., output formatted image/video data, receive operating instructions, etc.) with a host system (e.g., cell phone motherboard, vehicle computer system, manufacturing machine computer system, etc.). In general, the control circuitry of the image sensor is connected to the row control circuitry, the column sampling circuitry, the image processing circuitry, and the interface so as to carry out various timing and control operations]. 

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 1, 2 and 4.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2014/0226027 A1) in view of Wakabayashi (JP 2006314025 A).

Regarding claim 6, Johansson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Johansson does not explicitly disclose: “wherein the flag signal comprises an analog signal”.
However, Wakabayashi, from the same or similar field of endeavor teaches: “wherein the flag signal comprises an analog signal [see page: 6; The external circuit 97 outside the imaging chip, which is a subsequent stage of the output circuit 88, has a functional unit that converts the analog imaging signal S3out (collection of individual pixel signals S1_1 to n) output from the output circuit 88 into digital imaging data].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify sensor failure detection system disclosed by Johansson to add the teachings of Wakabayashi as above, and furthermore, Wakabayashi also taught analog signal for example, functional unit that converts digital signal into analog data [Wakabayashi see page: 6].

Regarding claim 8, Johansson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Johansson does not explicitly disclose: “wherein the diagnosis circuit is configured to be coupled to a second power supply voltage”.
	However, Wakabayashi, from the same or similar field of endeavor teaches: “wherein the diagnosis circuit is configured to be coupled to a second power supply voltage [see page: 10; One input / output terminal of the switch 311 is grounded, one input / output terminal of the switch 312 is connected to the output terminal c, one input / output terminal of the switch 313 is connected to the power source VDD, and one input / output of the switch 314 is connected. The terminal is connected to one control output terminal O1 of the switching control unit 360 so that the output voltage control signal Sout indicating the operating point in the control loop corresponding to the output voltage Va or output current Ia of the error amplification unit 350 is supplied. It has become. The other input / output terminals of the switches 311 and 312 are connected to the capacity connection terminal a, and the other input / output terminals of the switches 313 and 314 are connected to the capacity connection terminal b].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify sensor failure detection system disclosed by Johansson to add the teachings of Wakabayashi as above, in order to combine with a second power supply, The power source of the reference voltage generator 330 may be the power source VDD from the external power source, or may be the output voltage Vout at the output terminal c of the charge pump switch group 310 depending on the circuit configuration [Wakabayashi see page: 10].

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2014/0226027 A1) in view of Atsushi (WO 2017/209221 A1, listed in IDS).

Regarding claim 22, Johansson disclose all the limitation of claim 21 and are analyzed as previously discussed with respect to that claim.
Johansson does not explicitly disclose: “wherein: the image sensor is disposed on a first semiconductor substrate, the diagnosis circuit and the output circuit are disposed on a second semiconductor substrate stacked on the first semiconductor substrate, and 	
the diagnosis circuit is configured to diagnose an electrical connection between the first and second semiconductor substrates”.
However, Oka, from the same or similar field of endeavor teaches: “wherein: the image sensor is disposed on a first semiconductor substrate, the diagnosis circuit and the output circuit are disposed on a second semiconductor substrate stacked on the first semiconductor substrate [see page: 3; lines: 1 – 3; a first substrate provided with a photodiode that generates a pixel signal corresponding to the amount of incident light, a signal processing unit that performs signal processing on the pixel signal generated by the photodiode, and the like are arranged. An imaging device that is electrically connected in a state in which the second substrate is stacked is widespread], and 
the diagnosis circuit is configured to diagnose an electrical connection between the first and second semiconductor substrates [see page: 21; lines: 51 – 54; The lower structure 852 before being solidified is a semiconductor substrate (wafer) on which a semiconductor circuit including a transistor and a wiring is formed. The lower structure 852 included in the image sensor 801 after being separated into pieces is sometimes referred to as a lower chip, a signal processing board, or a signal processing chip. The lower structure 852 is formed with a plurality of external terminals 854 for electrical connection with wiring (not shown) outside the apparatus].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify sensor failure detection system disclosed by Johansson to add the teachings of Oka as above, in order to have first and second semiconductor substrates, as Oka taught, an imaging device includes a first substrate having pixels and pixel control lines, and a second substrate stacked on the first substrate, the second substrate is a row. A drive unit and a failure detection unit, wherein one end of the pixel control line is connected to the row drive unit via a first connection electrode and the other end of the pixel control line is connected to a second connection electrode. The lower structure 852 before being solidified is a semiconductor substrate (wafer) on which a semiconductor circuit including a transistor and a wiring will be generated [Oka see page: 3 and 21].

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Solhusvik et al (US 2013/0027566 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486